Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/18/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because 
It has multiple paragraphs.
On line 14, “Fig. 1” should be removed.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 4-18 are objected to because of the following informalities:  
Claim 1 lines 2-3, “the hardware (H) and the software (S)” should be -- hardware and software--.
Claim 4 line 4, “the computing unit” should be –a computing unit--. 
Claim 5 line 3, “the computing unit” should be –a computing unit--.
Claim 5 lines 3-4, “the sequencer” should be –a sequencer--.
Claim 6 line 3, “the computing unit” should be –a computing unit--.
Claim 7 line 3, “the coil” should be –a coil--.
Claim 7 lines 3-4, “the computing unit” should be –a computing unit--.
Claim 8 line 4, “the coil” should be –a coil--.
Claim 8 line 4, “the magnetic force actuator” should be –a magnetic force actuator--.
Claim 8 line 5, “the computing unit” should be –a computing unit--.
Claim 8 lines 5-7, “the resistance value computation module (58) and/or to the induction voltage computation module (60) and/or to the sequencer (62)” should be -- a resistance value computation module and/or to an induction voltage computation module and/or to a sequencer--.
Claim 9 line 2, “the current determining device” should be –a current determining device--.
Claim 9 line 3, “the voltage determining device” should be –a voltage determining device--.
Claim 9 line 6, “the microcontroller” should be –a microcontroller--.
Claim 10 lines 3-4, “the voltage determination device” should be –a voltage determination device--.
Claim 10 lines 4-5, “the current determination device” should be –a current determination device--.
Claim 11 lines 3-4, “the software-implemented induction voltage computation module” should be -- a software-implemented induction voltage computation module--.
Claim 11 lines 3-4, “the resistance value computation module” should be -- a resistance value computation module--.
Claim 11 lines 4-5, “the voltage detection device” should be -- a voltage detection device--.
Claim 11 line 5, “the current detection device” should be -- a current detection device--.
Claim 12 line 5, “the further connection device” should be –a further connection device--.
Claim 12 line 6, “the at least one rotary switch” should be –at least one rotary switch--.
Claim 12 lines 6-7, “the outputs of the current detection device” should be –outputs of a current detection device--.
Claim 12 line 7, “the voltage detection device” should be –a voltage detection device--.
Claim 12 line 8, “the input side” should be –an input side--.
Claim 12 line 9, “the output side” should be –an output side--.
Claim 13 lines 2-3, “the software-implemented voltage regulator” should be -- a software-implemented voltage regulator--.
Claim 13 line 3, “the sequencer” should be -- a sequencer--.
Claim 13 line 4, “the induced voltage” should be -- induced voltage--.
Claim 13 line 4, “the voltage computation module” should be -- a voltage computation module--.
Claim 13 line 5, “actual values of the induced voltage” should be –actual values of induced voltage--.
Claim 13 line 5, “the input side” should be –an input side--.
Claim 13 line 6, “the current regulator” should be –a current regulator--.
Claim 13 line 6, “the output side” should be –an output side--.
Claim 14 lines 2-3, “the software-implemented current regulator” should be –a software-implemented current regulator--.
Claim 14 line 3, “the sequencer” should be –a sequencer--.
Claim 14 lines 3-4, “the output of the voltage regulator” should be –an output of a voltage regulator--.
Claim 14 line 4, “the control current” should be –a control current--.
Claim 14 lines 4-5, “the other input” should be –another input--.
Claim 14 line 5, “the current detection device” should be –a current detection device--.
Claim 15 line 3, “the sequencer” should be –a sequencer--.
Claim 15 lines 3-4, “the current regulator” should be –a current regulator--.
Claim 15 line 4, “the output of the voltage regulator” should be –an output of a voltage regulator--.
Claim 16 line 2, “the computing unit” should be –a computing unit--.
Claim 16 line 2, “the output stage” should be –an output stage--.
Claim 16 line 3, “the current regulator” should be –a current regulator--.
Claim 16 line 4, “the input” should be –an input--.
Claim 17 line 3, “the coil” should be –a coil--. Please address all the other antecedent limitations.
Claim 18 lines 2-3, “operate the adapter device according to any one of the requirements above” appears to be –operate the adapter device according to claim 1--. For the purposes of examination, claim 18 will be interpreted as depending upon claim 1.
Claim 18 line 1, “a control current” should be –the control current--.
Claim 18 line 1, “a magnetic force actuator” should be –the magnetic force actuator--.
Claim 18 line 2, “a valve” should be –the valve--.
Claims 1-20, remove item matching.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, line 5-6 recites “which is connected to an input of the current regulator on the output side if required”. It is unclear when the connection is required or not required.  For purposes of examination, the limitation is interpreted as -- which is connected to an input of the current regulator on the output side--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winheim (DE3819761A1; Translation attached).
Regarding claim 1, Winheim teaches an adapter device (e.g. device comprising valve control circuit 10) (figs.1 and 2) for regulating a control current (page 4, From the solenoid valves 14 to 17 , a Ventilansteue control circuit 10 is worn, which is controlled via an electrical cable 35 and supplied with current) of a magnetic force actuator (i.e. coil-magnet arrangement 29) (fig.2) of a valve (e.g. solenoid valve 14 to 17) (figs.1 and 2), having a housing (e.g. casting compound 33 and housing 22) (figs.1 and 2), into which hardware (page 4, control circuit 10) and software (page 5, If the two addresses match, the command is evaluated) (implicit that software is present to generate command) for regulating the control current of the magnetic force actuator of the valve are integrated (page 5, In the present case, the command can consist, for example, of a simple four-bit data word, each bit indicating the desired switching state of one of the valves 14 to 17), and which has a connection device (i.e. plug connection 30) (fig.2) for detachably connecting to the valve (page 4, the valve actuation circuit 10 for each solenoid valve 14 to 17 has a plug connection 30 which is each connected to a counterpart 31 of the associated solenoid valve 14 to 17) and a further connection device (e.g. plug connection 41 and cable 35) (fig.1) for detachably connecting to a connector part (e.g. plug portion where 41 goes into) (fig.1), which can be used to supply the adapter device with current at least externally (page 4, To the outside, each valve control circuit 10 has four lines which are led through the cable 35 to the outside. Two lines are used for power and voltage supply).
Regarding claim 2, Winheim teaches the adapter device according to claim 1, characterized in that the connection device has means (e.g. part of 30 closest to 31) (fig.2) for mechanically and electrically connecting the adapter device to the valve in a detachable manner (page 4, the valve actuation circuit 10 for each solenoid valve 14 to 17 has a plug connection 30 which is each connected to a counterpart 31 of the associated solenoid valve 14 to 17), in particular for connecting to the magnetic coil of the magnetic force actuator of the valve (implicit, as seen in fig.2), and the further connection device has means (e.g. plug connection 41) (fig.1) for mechanically and electrically connecting the adapter device to the connector part in a detachable manner (implicit, 41 is pluggable part as seen in fig.1).
Regarding claim 6, Winheim teaches the adapter device according to claim 1, characterized in that the hardware has an output stage (i.e. solenoid valve driver 62) (fig.3), which is connected to a computing unit (i.e. microprocessor 61) (fig.3) (connection between 61 and 62 is implicit as seen in fig.3), in particular to an output of a current regulator (page, the corresponding one of the via in number of solenoid valves to be controlled) software-implemented on the computing unit (implicit), on the input side (implicit as seen in fig.3) and which can be connected to a coil (e.g. coil in coil-magnet arrangement 29 which is part of solenoid valve 14) (figs.2 and 3) of the magnetic force actuator (e.g. magnet in coil-magnet arrangement 29 which is part of solenoid valve 14) (figs.2 and 3) on the output side (implicit as seen in fig.3).
Regarding claim 17, Winheim teaches the adapter device according to any one of the preceding claims claim 1, characterized in that the software in addition to the function of regulating the control current of a coil (e.g. coil-magnet arrangement 29) (fig.2) of the magnetic force actuating device (implicit) - a function for reducing the current of the coil (page 2, Beyond that no longer holding current is required, but only a relatively short current pulse), in particular in continuous operation (implicit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Winheim (DE3819761A1; Translation attached) and further in view of Okawa (DE4201774A; Translation attached).
Regarding claim 4, Winheim teaches the adapter device according to claim 1.
Winheim does not teach, characterized in that the hardware (H) comprises at least one rotary switch for parameterizing the adapter device, which rotary switch is connected in a communicating manner to a computing unit, in particular to a sequencer software-implemented on the computing unit.
Okawa teaches in a similar field of endeavor of controls for solenoid, that hardware (H) (i.e. rotary switch group 2) (figs.5 and 6) comprises at least one rotary switch (e.g. switch CS1-7) (fig.2) for parameterizing the adapter device (page 38, the time periods of the pattern with the switches CS₁ to CS₆ of the rotary switch group 2 are set), which rotary switch is connected in a communicating manner to a computing unit (implicit, 2 is connected to computing unit 93) (fig.5), in particular to a sequencer (62) (page 38, the time periods of the pattern with the switches CS₁ to CS₆ of the rotary switch group 2 are set) (implicit that a sequencer is present) software-implemented on the computing unit (46) (implicit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the rotary switch in Winheim, as taught by Okawa, as it provides the advantage of diversity of time period via rotary switches which results in high performance and low cost computing unit.
Regarding claim 5, Winheim teaches he adapter device according to claim 1, characterized in that the hardware (H) comprises at least one display means (i.e. LED 18-21) (figs.1, 2 and 3), which can be switched by a computing unit (i.e. microprocessor 61) (fig.3) (implicit, 46 is part of 10 and it connects to LEDs 18-21) (figs.1, 2 and 3).
Winheim does not teach a computing unit is connected in particular to a sequencer, which is software-implemented on the computing unit (46).
Okawa teaches in a similar field of endeavor of controls for solenoid, that a computing unit (i.e. microcomputer 93) (fig.5) is connected in particular to a sequencer (62) (page 38, the time periods of the pattern with the switches CS₁ to CS₆ of the rotary switch group 2 are set) (implicit that a sequencer software is present), which is software-implemented on the computing unit (implicit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the sequencer in Winheim, as taught by Okawa, as it provides the advantage of diversity of time period via rotary switches which results in high performance and low cost computing unit.

Claims 3, 7, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Winheim (DE3819761A1; Translation attached) and further in view of Fernandez (US20090005913A1).
Regarding claim 3, Winheim teaches the adapter device according to claim 1, characterized in that the hardware comprises a computing unit (i.e. microprocessor 61) (fig.3).
Winheim does not teach, on which a method for regulating the control current of the software is implemented.
Fernandez teaches in a similar field of endeavor of controlling solenoid valve, a method for regulating the control current ([0032], known circuit arrangement for forming a control signal S for a solenoid valve VFS) of the software is implemented ([0033], main computer 3, a computer unit 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the software for control current in Winheim, as taught by Fernandez, as it provides the advantage of generating a constant amplitude for the dither signal and reducing load on the computing unit.
Regarding claim 7, Winheim teaches the adapter device according to claim 1.
Winheim does not teach, characterized in that the hardware (H) comprises a current detection device which can be connected to a coil on the input side and which is connected to a computing unit on the output side, in particular to a resistance value computing module and/or to an induction voltage computing module and/or to the current regulator and/or to the sequencer, which are each software-implemented on the computing unit.
Fernandez teaches in a similar field of endeavor of controlling solenoid valve, that a hardware (fig.4) comprises a current detection device ([0036], filters the measured valve current Ivm) (implicit that a current detection device is present) which can be connected to a coil (i.e. coil inside solenoid valve VFS) (fig.4) on the input side (implicit, from fig.4 and direction of Ivm) and which is connected to a computing unit (46) (i.e. main computer 3) (fig.4) on the output side (implicit, as seen in fig.4), in particular to the current regulator (66) ([0035], The main computer 3 is therefore now only responsible for current regulation), which are each software-implemented on the computing unit ([0033], main computer 3 comprises a software program with which the current regulation for one or more solenoid valve(s) VFS).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the current detection device in Winheim, as taught by Fernandez, as it provides the advantage of generating a constant amplitude for the dither signal and reducing load on the computing unit.
Regarding claim 14, Winheim teaches the adapter device according to claim 1.
Winheim does not teach, characterized in that the software includes a software-implemented current regulator, one input of which is connected to a sequencer or to an output of a voltage regulator for transmitting set values of the control current and another input of which is connected to a current detection device (50).
Fernandez teaches in a similar field of endeavor of controlling solenoid valve, a software-implemented current regulator (i.e. current regulator 4) (fig.4), one input of which is connected to an output of a voltage regulator (i.e. filter 10) (fig.4) for transmitting set values of the control current (is,soli) (e.g. output of A/D converter 5) (fig.4) and another input of which is connected to a current detection device ([0036], filters the measured valve current Ivm) (implicit that a current detection device is present).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the current regulator, voltage regulator and current detection device in Winheim, as taught by Fernandez, as it provides the advantage of generating a constant amplitude for the dither signal and reducing load on the computing unit.
Regarding claim 16, Winheim teaches the adapter device according claim 1.
Winheim does not teach, characterized in that a computing unit feeds an output stage, and in particular an output of a current regulator supplies a pulse-width-modulated signal to an input of the output stage.
Fernandez teaches in a similar field of endeavor of controlling solenoid valve, a computing unit (e.g. main computer 3, a computer unit 6) (fig.4) feeds an output stage (48) (e.g. stage comprising solenoid valve(s) VFS) (fig.4), and in particular an output (e.g. output of 4) (fig.4) of a current regulator (66) (i.e. current regulator 4) (fig.4) supplies a pulse-width-modulated signal (i.e. PWM signal S) (fig.4) to an input of the output stage (e.g. input of VFS) (fig.4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the computing unit, current regulator and pulse-width-modulated signal for an output stage in Winheim, as taught by Fernandez, as it provides the advantage of generating a constant amplitude for the dither signal and reducing load on the computing unit.
Regarding claim 18, Winheim teaches a method for regulating the control current of the magnetic force actuator of the valve, which has at least one coil (e.g. coil-magnet arrangement 29) (fig.2), which can be used to operate the adapter device according to claim 1.
Winheim does not teach the following steps: - a current detecting device determines an actual value of the control current of the coil; - a current regulator compares the determined actual value of the control current to a set-point value of the control current; and - the current regulator regulates the control current of the coil, based on the result of the comparison.
Fernandez teaches in a similar field of endeavor of controlling solenoid valve, the following steps: - a current detecting device ([0036], filters the measured valve current Ivm) (implicit that a current detection device is present) determines an actual value of the control current of the coil ([0036], filters the measured valve current Ivm) (implicit that actual current of coil that is associated with valve, is measured); - a current regulator (e.g. current regulator 4) (fig.4) compares the determined actual value of the control current to a set-point value of the control current ([0033], PID regulator 4 receives from a-summation point 2 a difference signal which is formed from a desired value Is and a measured and filtered valve current Ivm); and - the current regulator regulates the control current of the coil, based on the result of the comparison ([0033], PID regulator 4 then forms an output variable for the pulse-duty factor (duty cycle) for the PWM signal S).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the current regulator in Winheim, as taught by Fernandez, as it provides the advantage of generating a constant amplitude for the dither signal and reducing load on the computing unit.
Regarding claim 19, Winheim and Fernandez teach the method according to claim 18, characterized in that the set-point value of the control current is predetermined by a parameterization (Fernandez, [0032], stipulated desired current Is).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Winheim (DE3819761A1; Translation attached) and further in view of Koch (US20020112682A1).
Regarding claim 8, Winheim teaches the adapter device according to claim 1.
Winheim does not teach, characterized in that the hardware comprises a voltage detection device by means of which the actual value of the control voltage can be tapped on the input side across a coil of a magnetic force actuator and which, on the output side, is connected to a computing unit, specifically to the resistance value computation module and/or to the induction voltage computation module and/or to the sequencer, which are each software-implemented on the computation unit.
Koch teaches in a similar field of endeavor of controlling an electromechanical actuator drive, that a voltage detection device (e.g. device comprising resistor R) (fig.3) by means of which the actual value of the control voltage (us,ist) can be tapped on the input side (implicit, as seen in fig.3) across a coil (i.e. coil 14) (figs.1 and 3) of a magnetic force actuator (i.e. actuator drive 1) (fig.1) and which, on the output side, is connected to a computing unit (e.g. unit comprising microcontroller 35) (fig.3), specifically to a sequencer (e.g. unit comprising adder node 31 and analog/digital converter 34) (fig.3), which are each software-implemented on the computation unit (implicit, as seen in fig.3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the voltage detection device in Winheim, as taught by Koch, as it provides the advantage of generating less sticking when supply voltage of the actuator drive is precisely examined.
Regarding claim 11, Winheim teaches the adapter device according to claim 1.
Winheim does not teach, characterized in that the software comprises the software-implemented induction voltage computation module, which is connected to an output of the resistance value computation module on the input side, to the output of the voltage detection device and to the output of the current detection device and to a voltage regulator on the output side.
Koch teaches in a similar field of endeavor of controlling an electromechanical actuator drive, the software-implemented induction voltage computation module (i.e. CPU 35) (fig.3), which is connected to an output (implicit, as seen in fig.3) of a resistance value computation module (i.e. resistor R) (fig.3) on the input side (implicit, as seen in fig.3), to the output of a voltage detection device (i.e. differential amplifier 30) (fig.3) and to the output of a current detection device (i.e. FET T1) (fig.3) and to a voltage regulator (i.e. control circuit 28) (fig.1) ([0031], The two coils 14 and 16 are each energized by a driver circuit 20 26, 27, which is driven by a control circuit 28) on the output side (implicit, as seen in fig.1, output of 26 is connected to 28).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the resistance value computation module, voltage detection device, the current detection device and voltage regulator in Winheim, as taught by Koch, as it provides the advantage of generating less sticking when supply voltage of the actuator drive is precisely examined.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Winheim (DE3819761A1; Translation attached) and further in view of Koch (US20020112682A1) and Fernandez (US20090005913A1).
Regarding claim 9, Winheim teaches the adapter device according to claim 1 and a microcontroller (i.e. microprocessor 61) (fig.3).
Winheim does not teach, characterized in that a current determining device for amplifying the actual value of the control current and a voltage determining device for amplifying the actual value of the control voltage each comprise an amplifier, the amplification of which is adapted in particular to a relevant input-side analog/digital converter of a microcontroller.
Koch teaches in a similar field of endeavor of controlling an electromechanical actuator drive, that a voltage determining device (e.g. device comprising resistor R) (fig.3)  for amplifying the actual value of the control voltage (us,ist) each comprise an amplifier (i.e. differential amplifier 30) (fig.3) ([0035], voltage drop is tapped by a difference amplifier 30), the amplification of which is adapted in particular to a relevant input-side analog/digital converter (i.e. analog/digital converter 34) (fig.3) of a microcontroller (i.e. microcontroller 35) (fig.3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the voltage determining device in Winheim, as taught by Koch, as it provides the advantage of generating less sticking when supply voltage of the actuator drive is precisely examined.
Winheim and Koch do not teach a current determining device for amplifying the actual value of the control current (is,ist).
Fernandez teaches a current determining device for amplifying the actual value of the control current (is,ist).
Fernandez teaches in a similar field of endeavor of controlling solenoid valve, a current determining device ([0036], filters the measured valve current Ivm) (implicit that a current detection device is present) for amplifying the actual value of the control current (is,ist) ([0042], In an alternative embodiment of the invention it is provided that other even-numbered divisor ratios may also be used).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the current determining device in Winheim and Koch, as taught by Fernandez, as it provides the advantage of generating a constant amplitude for the dither signal and reducing load on the computing unit.
Regarding claim 10, Winheim teaches The adapter device according to claim 1.
Winheim does not teach, characterized in that the software comprises a software-implemented resistance value computation module, which is connected to an output of the voltage determination device on the input side and to an output of the current determination device and which is connected to an input of a software-implemented induction voltage computation module on the output side.
Koch teaches in a similar field of endeavor of controlling an electromechanical actuator drive, a resistance value computation module (i.e. resistor R) (fig.3), which is connected to an output of a voltage determination device (i.e. differential amplifier 30) (fig.3) on the input side (implicit, as seen in fig.3) and to an output of a current determination device (50) (i.e. FET T1) (fig.3) and which is connected to an input of a software-implemented induction voltage computation module (i.e. CPU 4) (fig.3) on the output side (implicit, as seen in fig.3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the voltage determining device and the current determination device in Winheim, as taught by Koch, as it provides the advantage of generating less sticking when supply voltage of the actuator drive is precisely examined.
Winheim and Koch do not teach software-implemented resistance value computation module.
Fernandez teaches in a similar field of endeavor of controlling solenoid valve, different modules can be software-implemented ([0033], For example the main computer 3 comprises a software program with which the current regulation for one or more solenoid valve(s) VFS and the pulse-duty factor for the PWM signal can be generated).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included software implemented components in Winheim and Koch, as taught by Fernandez, as it provides the advantage of flexibility in design.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Winheim (DE3819761A1; Translation attached) and further in view of Okawa (DE4201774A; Translation attached) and Fernandez (US20090005913A1).
Regarding claim 12, Winheim teaches the adapter device according to claim 1.
Winheim does not teach, characterized in that the software comprises a software-implemented sequencer for processing predetermined control signals for actuating the valve and to which adapter device the current detection device are connected on the input side and which is connected to a current regulator on the output side, each of which is software-implemented.
Okawa teaches in a similar field of endeavor of controls for solenoid, a software-implemented sequencer (page 38, the time periods of the pattern with the switches CS₁ to CS₆ of the rotary switch group 2 are set) (implicit that a sequencer software is present in microcomputer 93) (fig.5) for processing predetermined control signals for actuating the valve (implicit, as seen in fig.5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the sequencer in Winheim, as taught by Okawa, as it provides the advantage of diversity of time period via rotary switches which results in high performance and low cost computing unit.
Winheim and Okawa do not teach, to which adapter device the voltage detection device are connected on the input side and which is connected to a voltage regulator on the output side, each of which is software-implemented.
Fernandez teaches in a similar field of endeavor of controlling solenoid valve, a current detection device (i.e. A/D converter 5) (fig.4) ([0033], A/D converter 5 is also connected in series and digitizes the valve current Ivm measured at the solenoid valve VFS and filtered) are connected on an input side and which is connected to a current regulator (i.e. current regulator 4) (fig.4) on an output side (implicit, as seen in fig.4), each of which is software-implemented ([0033], main computer 3 comprises a software program with which the current regulation for one or more solenoid valve).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included a software-implemented sequencer, a current detection device and a current regulator in Winheim and Okawa, as taught by Fernandez, as it provides the advantage of generating a constant amplitude for the dither signal and reducing load on the computing unit.

Allowable Subject Matter
Claims 13, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art, taken singly or in combination, teach “the software includes a software-implemented voltage regulator, which is connected to a sequencer for transmitting set values of induced voltage and to a voltage computation module for transmitting actual values of induced voltage on input side, and which is connected to an input of a current regulator on an output side.”
None of the prior art, taken singly or in combination, teach “a software-implemented switch, which can be actuated by a sequencer and which connects one input of a current regulator to either the sequencer or an output of a voltage regulator.”
None of the prior art, taken singly or in combination, teach “a resistance value computation module determines a resistance value of the coil from the actual value of the control voltage and the actual value of the control current - an induction voltage computation module determines an actual value of the induced voltage of the coil from the resistance value, from the actual value of the control voltage and from the actual value of the control current- a voltage regulator compares the determined actual value of the induced voltage to a set-point value of the induced voltage, which can be predetermined by parameterization; and - the voltage regulator determines the setpoint value of the control current, based on the result of the comparison.”
Prior art Winheim (DE3819761A1; Translation attached), Koch (US20020112682A1), Okawa (DE4201774A; Translation attached), Fernandez (US20090005913A1) have been found to be the closest prior art.
Regarding claim 13, Winheim teaches the adapter device according to claim 1.
Winheim does not teach, characterized in that the software includes a software-implemented voltage regulator, which is connected to a sequencer for transmitting set values of induced voltage and to a voltage computation module for transmitting actual values of induced voltage on input side, and which is connected to an input of a current regulator on an output side.
Koch teaches in a similar field of endeavor of controlling an electromechanical actuator drive, a software-implemented voltage regulator (i.e. control circuit 28) (fig.1) ([0031], The two coils 14 and 16 are each energized by a driver circuit 20 26, 27, which is driven by a control circuit 28), which is connected to a voltage computation module (i.e. CPU 35) (fig.3).
Fernandez teaches in a similar field of endeavor of controlling solenoid valve, current regulator (i.e. current regulator 4) (fig.4).
Okawa teaches in a similar field of endeavor of controls for solenoid, a sequencer (page 38, the time periods of the pattern with the switches CS₁ to CS₆ of the rotary switch group 2 are set) (implicit that a sequencer software is present).
However, none of the prior art, taken singly or in combination, teach “the software includes a software-implemented voltage regulator, which is connected to a sequencer for transmitting set values of induced voltage and to a voltage computation module for transmitting actual values of induced voltage on input side, and which is connected to an input of a current regulator on an output side.”
Regarding claim 15, Winheim teaches the adapter device according claim 1.
Winheim does not teach, characterized in that the software includes a software-implemented switch, which can be actuated by a sequencer and which connects one input of a current regulator to either the sequencer or an output of a voltage regulator.
Okawa teaches a sequencer (page 38, the time periods of the pattern with the switches CS₁ to CS₆ of the rotary switch group 2 are set) (implicit that a sequencer software is present).
Fernandez teaches input of current regulator (i.e. current regulator 4) (fig.4) connected to a voltage regulator (i.e. filter 10) (fig.4).
However, none of the prior art, taken singly or in combination, teach “a software-implemented switch, which can be actuated by a sequencer and which connects one input of a current regulator to either the sequencer or an output of a voltage regulator.”
Regarding claim 20, Winheim teaches the method according to claim 18.
Winheim does not teach, characterized in that the set-point value of the control current is determined according to the following further steps: - a voltage-determining device determines an actual value of the control voltage of the coil; - a resistance value computation module determines a resistance value of the coil from the actual value of the control voltage and the actual value of the control current - an induction voltage computation module determines an actual value of the induced voltage of the coil from the resistance value, from the actual value of the control voltage and from the actual value of the control current- a voltage regulator compares the determined actual value of the induced voltage to a set-point value of the induced voltage, which can be predetermined by parameterization; and - the voltage regulator determines the setpoint value of the control current, based on the result of the comparison.
Koch teaches in a similar field of endeavor of controlling an electromechanical actuator drive, - a voltage-determining device (i.e. differential amplifier 30) (fig.3) determines an actual value of the control voltage (implicit, as seen in fig.3) of a coil (36) (i.e. coil 14) (figs.1 and 3); - a resistance value computation module (i.e. resistor R) (fig.3) - an induction voltage computation module (i.e. CPU 4) (fig.3) - a voltage regulator (i.e. control circuit 28) (fig.1) ([0031], The two coils 14 and 16 are each energized by a driver circuit 20 26, 27, which is driven by a control circuit 28).
However, none of the prior art, taken singly or in combination, teach “a resistance value computation module determines a resistance value of the coil from the actual value of the control voltage and the actual value of the control current - an induction voltage computation module determines an actual value of the induced voltage of the coil from the resistance value, from the actual value of the control voltage and from the actual value of the control current- a voltage regulator compares the determined actual value of the induced voltage to a set-point value of the induced voltage, which can be predetermined by parameterization; and - the voltage regulator determines the setpoint value of the control current, based on the result of the comparison.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/23/2022





	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839